Citation Nr: 0023513	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a laceration over the dorsal aspect of the right 
third metacarpophalangeal joint, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980.  
In July 1980, he claimed service connection based upon an 
injury and infection of the right hand.  A December 1980 
rating decision granted service connection for residuals of a 
laceration of the right third finger, and assigned a 10 
percent evaluation.

In June 1998, the veteran sought an increased evaluation.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Newark, New 
Jersey, Regional Office (RO) that denied the claim.


REMAND

The veteran's service medical records include one from the 
early morning hours of 13 December 1979.  At that time, he 
presented to the emergency room of a military medical 
facility, smelling of alcohol, with a 2-centimeter laceration 
on the dorsal aspect of the right third metacarpophalangeal 
joint, which he said he had sustained in a fall.  X-rays 
showed a 2-millimeter bone fragment in the area of the fourth 
metacarpophalangeal joint.  The laceration was sutured.  Two 
days later, he was admitted to the hospital because of 
erythema.  He underwent extensor tendon repair in January 
1980.  A February record noted that the scar was adherent, 
and that erythema persisted.  The March 1980 separation 
examination noted scar tissue at the wound site, with 
markedly decreased active extension of the third 
metacarpophalangeal joint.

Upon separation from service, the veteran sought service 
connection for the residuals of the above injury.  A December 
1980 rating decision granted service connection for residuals 
of the laceration, and assigned a 10 percent evaluation.  A 
November 1987 rating decision denied an increased rating.

As indicated above, the veteran sought an increased 
evaluation in June 1998.  The claim was denied by a September 
rating decision, and he appealed.  On a December 1998 
Substantive Appeal, VA Form 9, he requested a Travel Board 
hearing.

A Travel Board hearing was scheduled for 28 July 2000.  
However, on 27 July, the veteran telefaxed his representative 
a note explaining that his wife had just given birth and he 
had to bring her home from the hospital the next day, the day 
of his hearing.  He asked that his hearing be rescheduled.  
The next day, his representative submitted a memorandum to 
the RO to the same effect.  The undersigned Member of the 
Board, then in Newark for the hearing, annotated the 
representative's memorandum to the effect that the veteran 
should be scheduled for the next Travel Board hearing docket 
at that RO.

However, in an August letter, the RO expressed the belief 
that the hearing had been canceled by the veteran's 
representative, and advised the veteran that his file was 
being forwarded to the Board.  Upon arrival of the file here, 
his national representative examined the file and noted that 
the veteran had asked only that his hearing be rescheduled, 
not that it be canceled.  The national representative then 
contacted the veteran, who indicated his desire for a 
videoconference hearing.  The veteran's national 
representative then submitted a thorough Appellant's Brief 
later in August 2000, wherein he noted the veteran's 
continuing request for a hearing.

The Board is aware that the Newark RO is in the process of 
completing the installation of electronic equipment to 
facilitate the conduct of videoconference hearings between 
the Board, in Washington, and the RO, pursuant to 38 U.S.C.A. 
§ 7107(e).  Upon completion of that installation, it may well 
be advantageous for the veteran to avail himself of a 
videoconference hearing, since the scheduling of a Travel 
Board in Newark for Fiscal Year 2001 has not been 
established.  Before either a Travel Board or videoconference 
hearing can be conducted, the veteran's local representative 
should have the opportunity to review the file in preparation 
for the hearing.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
determine whether he would prefer to have a 
Travel Board or a videoconference hearing.

2.  The RO should place the case on the hearing 
docket and, when appropriate, notify the veteran 
of the place, date, and time of the hearing.

3.  Prior to the hearing, the veteran's 
representative should be afforded the opportunity 
to review the file in preparation therefor.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


